DETAILED ACTION
This office action is a response to the amendment and arguments filed on September 21, 2022.
Claims 1-30 are pending.
Claims 1-9, 11-22 and 24-30 are rejected.
Claims 10 and 23 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-9, 13, 16, 19-22, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. U.S. Patent Application Publication 2020/0146070, hereinafter Xiong, in view of Jung et al. U.S. Patent Application Publication 2018/0324623, hereinafter Jung.

Regarding Claim 1, Xiong discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors, coupled to the memory (Abstract; Figure 1, 3-6 and 9), configured to: 
receive information indicating a switch from using a first set of random access channel (RACH) occasions (ROs), associated with a first set of synchronization signal block (SSB) beams, for physical RACH (PRACH) communications to using a second set of ROs, associated with a second set of SSB beams, for the PRACH communications (Figure 1 and 6; Paragraph [0063 and 0165-0175] Receiving configuration information for random access from base station.  Specifically the configuration information includes one or more of random access configuration information for no long-range interference, random access configuration information for presence of long-range interference, or SSB configuration information. Determination of availability of first and second ROs; Xiong discloses various information including a preamble transmission counter, power ramping counter and response counter for the UE to determine when to switch to a second set of ROs for PRACH communications based on availability)
wherein the switch is based at least in part on the first set of ROs being not available (Paragraph [0152-0175] The UE determines the ROs available to the UE according to the configured RO index and the available RO obtained by the above association relationship, and performs random access according to the ROs);
and transmit, based at least in part on receiving the information indicating the switch, a PRACH communication using an RO, of the second set of ROs, on a SSB beam of the second set of SSB beams (Paragraph [0152-0189] the performing random access according to the available second ROs, including: performing random access according to the available second ROs, in a transmission time period in which the random access configuration selection indication information is received, based on the random access configuration information indicated by the random access configuration selection indication information; or performing random access according to the available second ROs in a next transmission time period of the transmission time period in which the random access configuration selection indication information is received, based on the random access configuration information indicated by the random access configuration selection indication information).
Xiong discloses switching for random access channel occasions based on availability and beamforming and SSB beams as shown in Figure 3 but fails to explicitly disclose the first set of random access channel (RACH) occasions (ROs) associated with a first set of synchronisation signal block (SSB) beams and for physical RACH (PRACH) communications to using a second set of ROs, associated with a second set of SSB beams where a PRACH communication using an RO, of the second set of ROs, on a SSB beam of the second set of SSB beams.
However, Jung more specifically teaches beams wherein the first set of random access channel (RACH) occasions (ROs) associated with a first set of synchronisation signal block (SSB) beams and for physical RACH (PRACH) communications to using a second set of ROs, associated with a second set of SSB beams where a PRACH communication using an RO, of the second set of ROs, on a SSB beam of the second set of SSB beams (Figure 8; Paragraph [0002-0003, 0041-0045 and 0059-0070] Each SS block carries Primary and Secondary Synchronization Signals (PSS/SSS) and a Physical Broadcast Channel (PBCH) which may be Transmit (Tx) beamformed. A SS burst set including one or more SS blocks, such as up to 64 SS blocks, may cover different intended spatial directions; Each RACH occasion set comprising one or more RACH occasions can be associated with a set of SS blocks or a set of gNodeB transmit beams. This may be related to gNodeB antenna and/or beamforming architecture, such as a number of Radio Frequency (RF) chains; An available RACH resource in the RACH slot can be determined based on the received indication of the set of semi-statically configured RACH resources and based on the received indication of availability of the RACH resource of the at least one RACH resource of the set of semi-statically configured RACH resources. A RACH preamble can be transmitted on the available RACH resource in the RACH slot. For example, available RACH resource can be associated with a set of RACH preambles and the transmitted RACH preamble can be from the set of RACH preambles. Transmitting can include transmitting the RACH preamble on the available RACH resource in the RACH slot according to the indicated RACH preamble format; That is a UE receives indication of a switch of resources and utilizes the new resources for transmitting a PRACH communication using the information indicating the switch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong with the teachings of Jung. Jung provides a solution which  enables delivering synchronization signal timing information in a physical broadcast channel to the wireless communication device without requiring full decoding of the physical broadcast channel in efficient manner. The method enables configuring additional random access channel (RACH) slots for handover communication devices to reduce RACH related latency during handover (Jung Abstract; Paragraph [0001-0005 and 0017-0022]).

Regarding Claim 5, Xiong in view of Jung discloses the UE of Claim 1. Xiong in view of Jung further discloses wherein the one or more processors, to receive the information indicating the switch, are configured to: receive information identifying the second set of ROs; and determine to switch from using the first set of ROs to using the second set of ROs (Xiong Paragraph [0152-0189]; Jung Figure 8; Paragraph [0043-0045 and 0059-0070] An indication of a second set of semi-statically configured RACH resources for a handover target cell can be received. The indication of a second set of semi-statically configured RACH resources can be received in a handover command message. An available RACH resource in the RACH slot can be determined based on the received indication of the set of semi-statically configured RACH resources and based on the received indication of availability of the RACH resource of the at least one RACH resource of the set of semi-statically configured RACH resources; a RACH preamble can be transmitted on the available RACH resource in the RACH slot; That is handover command indicated a switch from the first set to the second set).

Regarding Claim 6, Xiong in view of Jung discloses the UE of Claim 5. Xiong in view of Jung further discloses wherein the one or more processors, to transmit the PRACH communication, are configured to: select an RO from the second set of ROs; and transmit using the selected RO (Xiong Paragraph [0152-0189]; Jung Figure 8; Paragraph [0043-0045 and 0059-0070] An indication of a second set of semi-statically configured RACH resources for a handover target cell can be received. The indication of a second set of semi-statically configured RACH resources can be received in a handover command message. An available RACH resource in the RACH slot can be determined based on the received indication of the set of semi-statically configured RACH resources and based on the received indication of availability of the RACH resource of the at least one RACH resource of the set of semi-statically configured RACH resources; a RACH preamble can be transmitted on the available RACH resource in the RACH slot).

Regarding Claim 7, Xiong in view of Jung discloses the UE of Claim 1. Xiong in view of Jung further discloses wherein the one or more processors, to receive the information indicating the switch, are configured to: receive the information indicating the switch via a dynamic signaling message (Xiong Paragraph [0152-0189]; Jung Paragraph [0043-0045] a gNodeB can indicate the actual availability of the semi-statically configured RACH resources via Downlink Control Information (DCI) in a RACH slot or near the RACH slot, such as one or two slots before the RACH slot. The RACH slot can include one or more semi-statically configured common, such as cell-specific, RACH resources. Considering that the number of available uplink symbols in a slot may change in a slot basis, the UE may have to adjust a preamble format in each RACH slot).

Regarding Claim 8, Xiong in view of Jung discloses the UE of Claim 7. Xiong in view of Jung further discloses wherein the dynamic signaling message includes at least one of a downlink control information, a medium access control element, or a paging message (Xiong Paragraph [0152-0189]; Jung Paragraph [0043-0045] a gNodeB can indicate the actual availability of the semi-statically configured RACH resources via Downlink Control Information (DCI) in a RACH slot or near the RACH slot, such as one or two slots before the RACH slot. The RACH slot can include one or more semi-statically configured common, such as cell-specific, RACH resources. Considering that the number of available uplink symbols in a slot may change in a slot basis, the UE may have to adjust a preamble format in each RACH slot).

Regarding Claim 9, Xiong in view of Jung discloses the UE of Claim 1. Xiong in view of Jung further discloses wherein the one or more processors are further configured to: receive further information associated with indicating another switch associated with PRACH communications; and transmit one or more PRACH communications in accordance with the further information (Jung Paragraph [0065-0069] The set of semi-statically configured RACH resources can be a first set of semi-statically configured RACH resources for a serving cell. An indication of a second set of semi-statically configured RACH resources for a handover target cell can be received. The indication of a second set of semi-statically configured RACH resources can be received in a handover command message. The second set of semi-statically configured RACH resources can be different from a third set of semi-statically configured RACH resources for at least one RACH resource. The third set of semi-statically configured RACH resources can be broadcast in a SIB of the handover target cell. The third set of semi-statically configured RACH resources can be a subset of the second set of semi-statically configured RACH resources. For example, the total resources in the third set of semi-statically configured RACH resources can be different from the total resources in the second set of semi-statically configured RACH resources. A RACH preamble can be transmitted on the available RACH resource in the RACH slot; That is a switch to a third or updated set of resources associated with PRACH communications can be indicated and used to transmit a PRACH preamble in the available resources).

Regarding Claim 13, Xiong in view of Jung discloses the UE of Claim 1. Xiong in view of Jung further discloses wherein the information indicating the switch includes information identifying the second set of ROs (Xiong Paragraph [0152-0189]; Jung Paragraph [0065-0069] the set of semi-statically configured RACH resources can be a first set of semi-statically configured RACH resources for a serving cell. An indication of a second set of semi-statically configured RACH resources for a handover target cell can be received. The indication of a second set of semi-statically configured RACH resources can be received in a handover command message).

Regarding Claim 16, Xiong discloses a base station (BS) for wireless communication, comprising: a memory; and one or more processors, coupled to the memory (Abstract; Figure 1, 3-6 and 9), configured to: 
transmit, to a user equipment (UE), information indicating a switch from using a first set of random access channel (RACH) occasions (ROs), associated with a first set of synchronization signal block (SSB) beams, for physical RACH (PRACH) communications to using a second set of ROs, associated with a second set of SSB beams, for the PRACH communications (Figure 1 and 6; Paragraph [0063 and 0165-0175] Receiving configuration information for random access from base station.  Specifically the configuration information includes one or more of random access configuration information for no long-range interference, random access configuration information for presence of long-range interference, or SSB configuration information. Determination of availability of first and second ROs; Xiong discloses various information including a preamble transmission counter, power ramping counter and response counter for the UE to determine when to switch to a second set of ROs for PRACH communications based on availability), 
wherein the switch is based at least in part on the first set of ROs being not available (Paragraph [0152-0175] The UE determines the ROs available to the UE according to the configured RO index and the available RO obtained by the above association relationship, and performs random access according to the ROs); 
and receive, from the UE, and based at least in part on receiving the information indicating the switch, a PRACH communication using an RO, of the second set of ROs, on a SSB beam of the second set of SSB beams(Paragraph [0152-0189] the performing random access according to the available second ROs, including: performing random access according to the available second ROs, in a transmission time period in which the random access configuration selection indication information is received, based on the random access configuration information indicated by the random access configuration selection indication information; or performing random access according to the available second ROs in a next transmission time period of the transmission time period in which the random access configuration selection indication information is received, based on the random access configuration information indicated by the random access configuration selection indication information).
Xiong discloses switching for random access channel occasions based on availability and beamforming and SSB beams as shown in Figure 3 but fails to explicitly disclose the first set of random access channel (RACH) occasions (ROs) associated with a first set of synchronisation signal block (SSB) beams and for physical RACH (PRACH) communications to using a second set of ROs, associated with a second set of SSB beams where a PRACH communication using an RO, of the second set of ROs, on a SSB beam of the second set of SSB beams.
However, Jung more specifically teaches beams wherein the first set of random access channel (RACH) occasions (ROs) associated with a first set of synchronisation signal block (SSB) beams and for physical RACH (PRACH) communications to using a second set of ROs, associated with a second set of SSB beams where a PRACH communication using an RO, of the second set of ROs, on a SSB beam of the second set of SSB beams (Figure 8; Paragraph [0002-0003, 0041-0045 and 0059-0070] Each SS block carries Primary and Secondary Synchronization Signals (PSS/SSS) and a Physical Broadcast Channel (PBCH) which may be Transmit (Tx) beamformed. A SS burst set including one or more SS blocks, such as up to 64 SS blocks, may cover different intended spatial directions; Each RACH occasion set comprising one or more RACH occasions can be associated with a set of SS blocks or a set of gNodeB transmit beams. This may be related to gNodeB antenna and/or beamforming architecture, such as a number of Radio Frequency (RF) chains; An available RACH resource in the RACH slot can be determined based on the received indication of the set of semi-statically configured RACH resources and based on the received indication of availability of the RACH resource of the at least one RACH resource of the set of semi-statically configured RACH resources. A RACH preamble can be transmitted on the available RACH resource in the RACH slot. For example, available RACH resource can be associated with a set of RACH preambles and the transmitted RACH preamble can be from the set of RACH preambles. Transmitting can include transmitting the RACH preamble on the available RACH resource in the RACH slot according to the indicated RACH preamble format; That is a UE receives indication of a switch of resources and utilizes the new resources for transmitting a PRACH communication using the information indicating the switch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong with the teachings of Jung. Jung provides a solution which  enables delivering synchronization signal timing information in a physical broadcast channel to the wireless communication device without requiring full decoding of the physical broadcast channel in efficient manner. The method enables configuring additional random access channel (RACH) slots for handover communication devices to reduce RACH related latency during handover (Jung Abstract; Paragraph [0001-0005 and 0017-0022]).

Regarding Claim 19, Xiong in view of Jung discloses the BS of Claim 16. Xiong in view of Jung further discloses  wherein the one or more processors, to transmit the information indicating the switch, are configured to: transmit information identifying the second set of ROs to trigger a switch from using the first set of ROs to using the second set of ROs (Xiong Paragraph [0152-0189]; Jung Figure 8; Paragraph [0043-0045 and 0059-0070] An indication of a second set of semi-statically configured RACH resources for a handover target cell can be received. The indication of a second set of semi-statically configured RACH resources can be received in a handover command message. An available RACH resource in the RACH slot can be determined based on the received indication of the set of semi-statically configured RACH resources and based on the received indication of availability of the RACH resource of the at least one RACH resource of the set of semi-statically configured RACH resources; a RACH preamble can be transmitted on the available RACH resource in the RACH slot; That is handover command indicated a switch from the first set to the second set).

Regarding Claim 20, Xiong in view of Jung discloses the BS of Claim 16. Xiong in view of Jung further discloses wherein the one or more processors, to transmit the information indicating the switch, are configured to: transmit the information indicating the switch via a dynamic signaling message (Xiong Paragraph [0152-0189]; Jung Paragraph [0043-0045] a gNodeB can indicate the actual availability of the semi-statically configured RACH resources via Downlink Control Information (DCI) in a RACH slot or near the RACH slot, such as one or two slots before the RACH slot. The RACH slot can include one or more semi-statically configured common, such as cell-specific, RACH resources. Considering that the number of available uplink symbols in a slot may change in a slot basis, the UE may have to adjust a preamble format in each RACH slot).

Regarding Claim 21, Xiong in view of Jung discloses the BS of Claim 21. Xiong in view of Jung further discloses wherein the dynamic signaling message includes at least one of a downlink control information, a medium access control element, or a paging message (Xiong Paragraph [0152-0189]; Jung Paragraph [0043-0045] a gNodeB can indicate the actual availability of the semi-statically configured RACH resources via Downlink Control Information (DCI) in a RACH slot or near the RACH slot, such as one or two slots before the RACH slot. The RACH slot can include one or more semi-statically configured common, such as cell-specific, RACH resources. Considering that the number of available uplink symbols in a slot may change in a slot basis, the UE may have to adjust a preamble format in each RACH slot).

Regarding Claim 22, Xiong in view of Jung discloses the BS of Claim 16. Xiong in view of Jung further discloses wherein the one or more processors are further configured to: transmit further information associated with indicating another switch associated with PRACH communications; and receive one or more PRACH communications in accordance with the further information (Jung Paragraph [0065-0069] The set of semi-statically configured RACH resources can be a first set of semi-statically configured RACH resources for a serving cell. An indication of a second set of semi-statically configured RACH resources for a handover target cell can be received. The indication of a second set of semi-statically configured RACH resources can be received in a handover command message. The second set of semi-statically configured RACH resources can be different from a third set of semi-statically configured RACH resources for at least one RACH resource. The third set of semi-statically configured RACH resources can be broadcast in a SIB of the handover target cell. The third set of semi-statically configured RACH resources can be a subset of the second set of semi-statically configured RACH resources. For example, the total resources in the third set of semi-statically configured RACH resources can be different from the total resources in the second set of semi-statically configured RACH resources. A RACH preamble can be transmitted on the available RACH resource in the RACH slot; That is a switch to a third or updated set of resources associated with PRACH communications can be indicated and used to transmit a PRACH preamble in the available resources).

Regarding Claim 26, Xiong in view of Jung discloses the BS of Claim 16. Xiong in view of Jung further discloses wherein the information indicating the switch includes information identifying the second set of ROs (Xiong Paragraph [0152-0189]; Jung Paragraph [0065-0069] the set of semi-statically configured RACH resources can be a first set of semi-statically configured RACH resources for a serving cell. An indication of a second set of semi-statically configured RACH resources for a handover target cell can be received. The indication of a second set of semi-statically configured RACH resources can be received in a handover command message). 

Regarding Claim 28, see the rejection of Claim 1. Claim1  is an apparatus claim corresponding to the method of Claim 28 with the same features. Therefore the same rejection applies as the rejection of Claim 1.

Regarding Claim 30, see the rejection of Claim 16. Claim 16 is an apparatus claim corresponding to the method of Claim 30 with the same features. Therefore the same rejection applies as the rejection of Claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Jung as applied to claim 1, 16 and 28 above, and further in view of Agiwal et al. U.S. Patent Application Publication 2021/0068162, hereinafter Agiwal.

Regarding Claim 2 and 29, Xiong in view of Jung disclose the UE and method of Claim 1 and 28. Xiong in view of Jung further discloses wherein the one or more processors, to receive the information indicating the switch, are configured to: receive information indicating that the first set of ROs, associated with the first set of synchronization signal block (SSB) beams, is not available (Xiong Paragraph [0152-0189]; Jung Paragraph [0045] Whether the configured potential RACH resource in a slot is available or not can be indicated via explicit or implicit indication. Starting and ending locations, such as a starting symbol index and an ending symbol index, of RACH resources or uplink OFDM/SC-FDMA symbols within a slot can also be indicated. Alternatively, an indication of RACH preamble format selected from the configured RACH preamble formats can be signaled). Jung may not explicitly go into detail regarding the first set of ROs not available. 
However, Agiwal more specifically teaches the first set of ROs not available (Paragraph [0082] the ra-ssb-OccasionMaskIndex (ra-ssb-OccasionMaskIndex indicates which of the RACH occasions among the RACH occasions corresponding to a selected SS block or CSI-RS UE is allowed to use)).
	It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the teachings of Xiong in view of Jung with the teachings of Agiwal. Agiwal provides a solution in which beam failure on SCell can be detected and recovered quickly (Agiwal Abstract; Paragraph [0020-0031]).

Regarding Claim 17, Xiong in view of Jung discloses the BS of Claim 16. Xiong in view of Jung further discloses wherein the one or more processors, to transmit the information indicating the switch, are configured to: transmit information indicating that the first set of ROs, associated with the first set of synchronization signal block (SSB) beams, is not available. Jung may not explicitly go into detail regarding the first set of ROs not available. 
However, Agiwal more specifically teaches the first set of ROs not available (Paragraph [0082] the ra-ssb-OccasionMaskIndex (ra-ssb-OccasionMaskIndex indicates which of the RACH occasions among the RACH occasions corresponding to a selected SS block or CSI-RS UE is allowed to use)).
	It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the teachings of Xiong in view of Jung with the teachings of Agiwal. Agiwal provides a solution in which beam failure on SCell can be detected and recovered quickly (Agiwal Abstract; Paragraph [0020-0031]).

Claims 3, 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Jung and Agiwal as applied to claim 2 and 17 above, and further in view of Irukulapati WIPO Publication 2020/067950, cited in the IDS, hereinafter Irukulapati.

Regarding Claim 3, Xiong in view of Jung and Agiwal disclose the UE of Claim 2. Xiong in view of Jung and Agiwal disclose wherein the one or more processors are further configured to: select the second set of ROs (Xiong Paragraph [0152-0189]; Agiwal Figure 8 Paragraph [0059-0065] the set of semi-statically configured RACH resources can be a first set of semi-statically configured RACH resources for a serving cell. An indication of a second set of semi-statically configured RACH resources for a handover target cell can be received. The indication of a second set of semi-statically configured RACH resources can be received in a handover command message.), 
Xiong in view of Jung and Agiwal fail to explicitly disclose the second set of ROs associated with the second set of SSB beams, to use for transmitting the PRACH communication.
However, Irukulapati more specifically teaches the second set of ROs associated with the second set of SSB beams, to use for transmitting the PRACH communication (Figure 18; Paragraph [0027-0037, 0089-0093 and 0106-0107] The base station indicates to a user equipment a beam to use for random access occasions. This corresponds to a switch of random access occasions between two beam if the indicated beam is different from a  previously used beam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong in view of Jung and Agiwal with the teachings of Irukulapati. Irukulapati provides a solution in which experiences relatively high remote interference mapped to SSBs with corresponding PRACH occasions that are robust to remote interference (Irukulapati Abstract; Paragraph [0002 and 0027-0028]).

Regarding Claim 4, Xiong in view of Jung, Agiwal and Irukulapati disclose the UE of Claim 3. Xiong in view of Jung, Agiwal and Irukulapati further disclose wherein the one or more processors, to select the second set of ROs, are configured to: select the second set of ROs based at least in part on one or more measurements or on a random selection procedure (Jung Figure 6; Paragraph [0048-0053] a measurement can be performed at least on the received SS of the SS block. For example, mobility measurement can be performed that can include determining RSRP based on the received SS).

Regarding Claim 18, Xiong in view of Jung and Agiwal disclose the BS of Claim 17. Xiong in view of Jung and Agiwal briefly disclose second set of ROs transmitted to the UE (Xiong Paragraph [0152-0189]; Agiwal Figure 8 Paragraph [0059-0065] the set of semi-statically configured RACH resources can be a first set of semi-statically configured RACH resources for a serving cell. An indication of a second set of semi-statically configured RACH resources for a handover target cell can be received. The indication of a second set of semi-statically configured RACH resources can be received in a handover command message.) but fail to explicitly disclose wherein the one or more processors are further configured to: transmit the second set of SSB beams to enable the UE to select the second set of ROs to use for transmitting the PRACH communication.
However, Irukulapati more specifically teaches wherein the one or more processors are further configured to: transmit the second set of SSB beams to enable the UE to select the second set of ROs to use for transmitting the PRACH communication (Figure 18; Paragraph [0027-0037, 0089-0093 and 0106-0107] The base station indicates to a user equipment a beam to use for random access occasions. This corresponds to a switch of random access occasions between two beam if the indicated beam is different from a  previously used beam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong in view of Jung and Agiwal with the teachings of Irukulapati. Irukulapati provides a solution in which experiences relatively high remote interference mapped to SSBs with corresponding PRACH occasions that are robust to remote interference (Irukulapati Abstract; Paragraph [0002 and 0027-0028]).

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Jung as applied to claim 1 and 16 above, and further in view of Viorel et al. U.S. Patent Application Publication 2014/0098660, hereinafter Viorel.

Regarding Claim 11, Xiong in view of Jung discloses the UE of Claim 1. Xiong in view of Jung fails to disclose wherein the one or more processors, to receive the information indicating the switch, are configured to: receive a random access response message triggered by a PRACH collision.
However, Viorel teaches wherein the one or more processors, to receive the information indicating the switch, are configured to: receive a random access response message triggered by a PRACH collision (Paragraph [0068] Device detection 304 may be configured to include a response to an attempted PRACH access from endpoint 104i. For example, base station 102 may respond to endpoint 104i with response that may include a Random Access Response (RAR). The RAR may include L1 (or physical (PHY) layer) and Level 2 (L2) signaling, e.g., an L1/L2 signal. If the transmission from endpoint 104i may not be properly decoded by base station 102 due to PRACH collisions, base station 102 may transmit a negative RAR, also possibly indicating a back-off indicator (BI) for endpoint 104. A negative RAR may indicate to endpoint 104 to wait and reattempt access later).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong in view of Jung with the teachings of Viorel. Viorel provides a solution in which PRACH allocation for accommodating reconnection of the subset of disconnected endpoints in the given mapped zone can be increased efficiently. The machine-to-machine network can properly process mass triggered machine events, and last gasp function can be employed for some endpoints as the capability of endpoints to emit last message when it loses power. The base station can detect that endpoints have experienced mass scale triggered events (MSTE) and can identify the number, location, and/or type of endpoints affected by the MSTE in order to take any appropriate remedial steps. A power outage or other MSTE with a longer duration can allow base station to identify the aspects of endpoint accurately. A load cognitive PRACH algorithm can be employed including device identification and PRACH access optimization upon recovery (Viorel Abstract; Paragraph [0001-0007 and 0080]). 

Regarding Claim 24, Xiong in view of Jung discloses the BS of Claim 16. Xiong in view of Jung fails to disclose wherein the one or more processors, to transmit the information indicating the switch, are configured to: detect a PRACH collision; and transmit a random access response message triggered by the PRACH collision.
However, Viorel teaches wherein the one or more processors, to transmit the information indicating the switch, are configured to: detect a PRACH collision; and transmit a random access response message triggered by the PRACH collision (Paragraph [0068] Device detection 304 may be configured to include a response to an attempted PRACH access from endpoint 104i. For example, base station 102 may respond to endpoint 104i with response that may include a Random Access Response (RAR). The RAR may include L1 (or physical (PHY) layer) and Level 2 (L2) signaling, e.g., an L1/L2 signal. If the transmission from endpoint 104i may not be properly decoded by base station 102 due to PRACH collisions, base station 102 may transmit a negative RAR, also possibly indicating a back-off indicator (BI) for endpoint 104. A negative RAR may indicate to endpoint 104 to wait and reattempt access later).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong in view of Jung with the teachings of Viorel. Viorel provides a solution in which PRACH allocation for accommodating reconnection of the subset of disconnected endpoints in the given mapped zone can be increased efficiently. The machine-to-machine network can properly process mass triggered machine events, and last gasp function can be employed for some endpoints as the capability of endpoints to emit last message when it loses power. The base station can detect that endpoints have experienced mass scale triggered events (MSTE) and can identify the number, location, and/or type of endpoints affected by the MSTE in order to take any appropriate remedial steps. A power outage or other MSTE with a longer duration can allow base station to identify the aspects of endpoint accurately. A load cognitive PRACH algorithm can be employed including device identification and PRACH access optimization upon recovery (Viorel Abstract; Paragraph [0001-0007 and 0080]). 

Claim 12, 14, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Jung as applied to claim 1 and 16 above, and further in view of Svedman et al. U.S. Patent Application Publication 2021/0352734, hereinafter Svedman.

Regarding Claim 12, Xiong in view of Jung discloses the UE of Claim 1. Xiong in view of Jung discloses different sets of ROs (Jung Figure 8; Paragraph [0065-0075]) but may not explicitly disclose wherein the one or more processors, to receive the information indicating the switch, are configured to: receive information indicating a switching pattern for switching between the first set of ROs and the second set of ROs.
However, Svedman more specifically teaches wherein the one or more processors, to receive the information indicating the switch, are configured to: receive information indicating a switching pattern for switching between the first set of ROs and the second set of Ros (Figure 1-6; Paragraph [0020-0023] the final schedule can be used to generate associations between downlink signals (e.g. SS/PBCH blocks) and PRACH occasions, a flexible generation of CFRA PRACH pattern allows flexible associations. This can be useful to support the cases that different signals are used for CBRA and CFRA associations, different PRACH parameters are applied to CBRA and CFRA resources or that a preamble index used for CBRA in CBRA occasions can be assigned to CFRA in CFRA resources that don't overlap with CBRA resources. Paragraph [0038-0049 and 0072-0086] A pattern of PRACH occasions with a time interval T1 can be configured. One or more other parameters that define a pattern of PRACH occasions. The pattern of PRACH occasions spans time and/or frequency in various embodiments. In an embodiment, a pattern of PRACH occasions is fully or partly (e.g. only the time-domain part of the pattern) represented by a pattern of PRACH slots; Paragraph [0096-0102] The UE obtains a first configuration for a first type of communication, with the first configuration comprising a first schedule. At step 520, the UE obtains a second configuration for a second type of communication, with the second configuration comprising a second schedule. In some embodiments, the second configuration further comprises an indication, which is used to determine how the third schedule is generated based on the first and second schedules. In an embodiment, the first and second configurations correspond to RO_CBRA and RO_CFRA, respectively. As detailed above, each of these configurations comprise a list of PRACH occasions for the respective type of communication, e.g. PRACH_CBRA and PRACH_CFRA occasions, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong in view of Jung with the teachings of Svedman. Svedman provides a solution to improve network flexibility and usage of network resources and minimizes CBRA latency, since more CBRA occasions are configured. Provides high flexibility to provide non-overlapping PRACH occasions for CFRA, a very flexible PRACH burst pattern configuration may be required, which may require configuration bits (Svedman Abstract; Paragraph [0002-0010]).

Regarding Claim 14, Xiong in view of Jung discloses the UE of Claim 1. Xiong in view of Jung disclose different sets of Ros, availability and activation (Jung Figure 8; Paragraph [0065-0075]) but may not explicitly disclose wherein the second set of ROs is preconfigured and the information indicating the switch includes information activating the second set of ROs.
However, Svedman more specifically teaches wherein the second set of ROs is preconfigured and the information indicating the switch includes information activating the second set of Ros (Figure 1-6; Paragraph [0020-0023] the final schedule can be used to generate associations between downlink signals (e.g. SS/PBCH blocks) and PRACH occasions, a flexible generation of CFRA PRACH pattern allows flexible associations. This can be useful to support the cases that different signals are used for CBRA and CFRA associations, different PRACH parameters are applied to CBRA and CFRA resources or that a preamble index used for CBRA in CBRA occasions can be assigned to CFRA in CFRA resources that don't overlap with CBRA resources. Paragraph [0038-0049 and 0072-0086] A pattern of PRACH occasions with a time interval T1 can be configured. One or more other parameters that define a pattern of PRACH occasions. The pattern of PRACH occasions spans time and/or frequency in various embodiments. In an embodiment, a pattern of PRACH occasions is fully or partly (e.g. only the time-domain part of the pattern) represented by a pattern of PRACH slots; Paragraph [0096-0102] The UE obtains a first configuration for a first type of communication, with the first configuration comprising a first schedule. At step 520, the UE obtains a second configuration for a second type of communication, with the second configuration comprising a second schedule. In some embodiments, the second configuration further comprises an indication, which is used to determine how the third schedule is generated based on the first and second schedules. In an embodiment, the first and second configurations correspond to RO_CBRA and RO_CFRA, respectively. As detailed above, each of these configurations comprise a list of PRACH occasions for the respective type of communication, e.g. PRACH_CBRA and PRACH_CFRA occasions, respectively; That is schedule activating a different set of ROs available).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong in view of Jung with the teachings of Svedman. Svedman provides a solution to improve network flexibility and usage of network resources and minimizes CBRA latency, since more CBRA occasions are configured. Provides high flexibility to provide non-overlapping PRACH occasions for CFRA, a very flexible PRACH burst pattern configuration may be required, which may require configuration bits (Svedman Abstract; Paragraph [0002-0010]).

Regarding Claim 25, Xiong in view of Jung discloses the BS of Claim 16. Xiong in view of Jung discloses different sets of ROs (Jung Figure 8; Paragraph [0065-0075]) but may not explicitly disclose wherein the one or more processors, to transmit the information indicating the switch, are configured to: transmit information indicating a switching pattern for switching between the first set of ROs and the second set of ROs.
However, Svedman more specifically teaches wherein the one or more processors, to transmit the information indicating the switch, are configured to: transmit information indicating a switching pattern for switching between the first set of ROs and the second set of ROs (Figure 1-6; Paragraph [0020-0023] the final schedule can be used to generate associations between downlink signals (e.g. SS/PBCH blocks) and PRACH occasions, a flexible generation of CFRA PRACH pattern allows flexible associations. This can be useful to support the cases that different signals are used for CBRA and CFRA associations, different PRACH parameters are applied to CBRA and CFRA resources or that a preamble index used for CBRA in CBRA occasions can be assigned to CFRA in CFRA resources that don't overlap with CBRA resources. Paragraph [0038-0049 and 0072-0086] A pattern of PRACH occasions with a time interval T1 can be configured. One or more other parameters that define a pattern of PRACH occasions. The pattern of PRACH occasions spans time and/or frequency in various embodiments. In an embodiment, a pattern of PRACH occasions is fully or partly (e.g. only the time-domain part of the pattern) represented by a pattern of PRACH slots; Paragraph [0096-0102] The UE obtains a first configuration for a first type of communication, with the first configuration comprising a first schedule. At step 520, the UE obtains a second configuration for a second type of communication, with the second configuration comprising a second schedule. In some embodiments, the second configuration further comprises an indication, which is used to determine how the third schedule is generated based on the first and second schedules. In an embodiment, the first and second configurations correspond to RO_CBRA and RO_CFRA, respectively. As detailed above, each of these configurations comprise a list of PRACH occasions for the respective type of communication, e.g. PRACH_CBRA and PRACH_CFRA occasions, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong in view of Jung with the teachings of Svedman. Svedman provides a solution to improve network flexibility and usage of network resources and minimizes CBRA latency, since more CBRA occasions are configured. Provides high flexibility to provide non-overlapping PRACH occasions for CFRA, a very flexible PRACH burst pattern configuration may be required, which may require configuration bits (Svedman Abstract; Paragraph [0002-0010]).

Regarding Claim 27, Xiong in view of Jung discloses the BS of Claim 16. Xiong in view of Jung discloses different sets of Ros, availability and activation (Jung Figure 8; Paragraph [0065-0075]) but may not explicitly disclose wherein the second set of ROs is preconfigured and the information indicating the switch includes information activating the second set of ROs.
However, Svedman more specifically teaches wherein the second set of ROs is preconfigured and the information indicating the switch includes information activating the second set of ROs (Figure 1-6; Paragraph [0020-0023] the final schedule can be used to generate associations between downlink signals (e.g. SS/PBCH blocks) and PRACH occasions, a flexible generation of CFRA PRACH pattern allows flexible associations. This can be useful to support the cases that different signals are used for CBRA and CFRA associations, different PRACH parameters are applied to CBRA and CFRA resources or that a preamble index used for CBRA in CBRA occasions can be assigned to CFRA in CFRA resources that don't overlap with CBRA resources. Paragraph [0038-0049 and 0072-0086] A pattern of PRACH occasions with a time interval T1 can be configured. One or more other parameters that define a pattern of PRACH occasions. The pattern of PRACH occasions spans time and/or frequency in various embodiments. In an embodiment, a pattern of PRACH occasions is fully or partly (e.g. only the time-domain part of the pattern) represented by a pattern of PRACH slots; Paragraph [0096-0102] The UE obtains a first configuration for a first type of communication, with the first configuration comprising a first schedule. At step 520, the UE obtains a second configuration for a second type of communication, with the second configuration comprising a second schedule. In some embodiments, the second configuration further comprises an indication, which is used to determine how the third schedule is generated based on the first and second schedules. In an embodiment, the first and second configurations correspond to RO_CBRA and RO_CFRA, respectively. As detailed above, each of these configurations comprise a list of PRACH occasions for the respective type of communication, e.g. PRACH_CBRA and PRACH_CFRA occasions, respectively; That is schedule activating a different set of ROs available).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong in view of Jung with the teachings of Svedman. Svedman provides a solution to improve network flexibility and usage of network resources and minimizes CBRA latency, since more CBRA occasions are configured. Provides high flexibility to provide non-overlapping PRACH occasions for CFRA, a very flexible PRACH burst pattern configuration may be required, which may require configuration bits (Svedman Abstract; Paragraph [0002-0010]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Jung as applied to claim 1 above, and further in view of Gao et al. U.S. Patent Application Publication 2020/0374835, hereinafter Gao.

Regarding Claim 15, Xiong in view of Jung discloses the UE of Claim 1. Xiong in view of Jung disclose quasi-co-location parameters (Jung Paragraph [0045, 0061 and 0075]) but may not explicitly disclose wherein the one or more processors are further configured to: determine the second set of ROs based at least in part on a quasi-co-location parameter of a message including the information indicating the switch.
However, Gao more specifically teaches wherein the one or more processors are further configured to: determine the second set of ROs based at least in part on a quasi-co-location parameter of a message including the information indicating the switch (Paragraph [0080] The association in this application may also be referred to as mapping, a correspondence, correlation, or allocation. When the random access occasion is associated with the paging message or a paging indication on the paging occasion or the SS/PBCH block, it may also indicate that there is a quasi co-located (QCL) relationship between the random access occasion and the paging message or the paging indication on the paging occasion or the SS/PBCH block, and a signal is sent or received by using same delay spread, same Doppler spread, a same average gain, a same average delay, or a same spatial domain parameter, or a signal is sent or received by using a same beam).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong in view of Jung with the teachings of Gao. Gao provides a solution which enables associating paged paging packet with a random access preamble, thus avoiding paging packets not need to associate with a random access preamble and reducing overhead of random access preambles. The method enables improving efficiency of signal transmission and reception and reducing beam scanning direction cost (Gao Abstract; Paragraph [0002-0010]).

Allowable Subject Matter
Claims 10 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 10 and 23, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claims, “wherein the one or more processors are further configured to: determine that a threshold amount of time associated with the information indicating the switch has elapsed; and return to using the first set of ROs for PRACH communications.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414